Third District Court of Appeal
                               State of Florida

                           Opinion filed March 8, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-122
                         Lower Tribunal No. 12-22501
                             ________________


                               John Chiarenza,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Weisberg Kainen Mark, PL, and Dennis G. Kainen; Benedict P. Kuehne,
P.A., and Benedict P. Kuehne, Michael T. Davis and Susan Dmitrovsky, for
appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.

Before SUAREZ, C.J., and WELLS and SCALES, JJ.

     PER CURIAM.
      We affirm Appellant John Chiarenza’s conviction for aggravated assault.

The jury’s verdict is supported by competent, substantial evidence of each element

of the crime. Walker v. State, 957 So. 2d 560, 577 (Fla. 2007). Further, the trial

court did not abuse its discretion in denying the admission of Chiarenza’s preferred

expert. Rodriguez v. State, 413 So. 2d 1303, 1304 (Fla. 3d DCA 1982). Nor did the

trial court abuse its discretion by denying Chiarenza’s requested special “defense

theory of the case” jury instruction. While the trial court, in its discretion, certainly

could have given the defense’s special instruction (Card v. State, 803 So. 2d 613,

624 (Fla. 2001)), the standard instructions given to the jury fully covered

Chiarenza’s defense theories. Stephens v. State, 787 So. 2d 747, 755-56 (Fla.

2001).

      Affirmed.




                                           2